The opinion of the court was delivered by
Burch, J.:
The action was one by taxpayers to enjoin the city from issuing bonds for the construction of a combined water and electric light plant. . An injunction was refused, and the plaintiffs appeal.
The proposition submitted at the bond election was to issue bonds for the purpose of constructing works consisting of a combined water and electric light plant to supply the city and its inhabitants with water and electric light. It is contended this was a dual proposition. Plainly, the proposition was single — the construction of a single plant combining in its functions services usually performed by separate works.
The principal. contention is that no statutory authority existed for the issuance of bonds for the construction of a combined water and electric light plant. Such authority is found in chapter 75 of the Laws of 1913 (Gen. Stat. 1915, § 825), which took effect on February 20, 1913. It is claimed, however, that this act was nullified by another passed at the same session, chapter 123 of the Laws of 1913 (Gen. Stat. 1915, § 853), which was approved on March 13, 1913, and took effect *288on subsequent publication in ■ the statute book. Both acts amended and repealed section 1 of chapter 75 of the Laws of 1911. An analysis of their provisions discloses that the two measures were directed toward quite different ends. The purpose of chapter 75 was to permit combined water and electric light plants, to permit bonds to be issued without a separate vote on the water and electric light features of the combination, and to validate bonds already issued to build combined plants. In other respects.the former law was not changed.. The purpose of chapter 123 was to extend the old law to include authority to issue bonds for the purpose of “purchasing, extending and improving” the public utilities described, except street railway and telephone service, which were omitted. ■ Incidentally, cities of the first class were also omitted, because they were governed by a separate code. It is plain, therefore, that the two acts should be read together in order, to arrive at the full legislative intention. This may be done without encountering the slightest conflict, and the law as it now stands is chapter 123, with the additions to the old law which were lodged in chapter 75.
Some of the details of the bond election proceedings are criticized, but no irregularities occurred of sufficient consequence to require the district court to restrain issuance of the bonds, and its judgment is affirmed.